Exhibit 10.18.1
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of the 19th day of September, 2008, by and between Continental Casualty
Company, an Illinois insurance company (the “Company”) and Peter W. Wilson
(“Executive”), as an amendment to that certain employment agreement between
Executive and the Company dated August 24, 2006 (the “Employment Agreement”):
WITNESSETH:
WHEREAS, the parties wish to amend the Employment Agreement in certain respects
to reflect the changes provided hereinbelow;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is covenanted and agreed by the Executive and the Company as
follows:

1.  
The following language is hereby added as Subsection 3(j) of the Employment
Agreement:

   
“Subject to the approval of the Committee and the following conditions,
Executive shall be awarded a retention bonus (the “Retention Bonus”) of
$700,000, of which amount 50% shall be payable on June 30, 2009 (the “First
Payment Date”) and the other 50% on June 30, 2010 (the ”Second Payment Date”).
Executive shall not receive any unpaid portion of the Retention Bonus if he
voluntarily terminates his employment as provided in Section 6.4 of this
Agreement prior to either Payment Date, or if he is terminated for Cause by the
Company as provided for in Section 6.2 of this Agreement prior to either Payment
Date. If Executive’s employment is terminated by the Company Without Cause, or
if he terminates his employment for Good Reason as provided for in Section 6.3
of this Agreement, then the payment dates for any unpaid portion of the
Retention Bonus shall be accelerated to the date of such termination.”

2.  
Section 3(f) of the Employment Agreement is hereby deleted, and the following
language is hereby substituted in its place and stead as Section 3(f) of the
Employment Agreement:

   
“For avoidance of doubt respecting awards to Executive under Section 3(b), 3(c),
3(d) and 3(e) hereof, the Committee shall retain such discretion as may be
provided under the Plan to satisfy Section 162(m) of the Internal Revenue Code
of 1986 (“Code”) or any successor provision. The Company will defer until the
first tax year in which it reasonably anticipates, or should reasonably
anticipate, that deductibility is not limited by said Section 162(m) the payment
of all compensation to which Executive is entitled under this Agreement which
the Company reasonably anticipates would be non-deductible under said Section
162(m) or any successor provision with respect to deductibility of executive
compensation if paid in the tax year in which it would otherwise be payable.
Subject to Section 162(m) of the Code and any other applicable laws or
regulations as interpreted by the Company, deferred compensation may be credited
to the Executive’s SES-CAP account and, if so credited, shall be subject to the
terms thereof and of the Company’s SES-CPA Plan.”

3.  
Section 3(h) of the Employment Agreement is hereby deleted, and the following
language is hereby substituted in its place and stead as Section 3(h) of the
Employment Agreement:

 



--------------------------------------------------------------------------------



 



   
“Executive’s pensionable earnings under the CNA Retirement Plan, the CNA
Supplemental Executive Retirement Plan (“SERP”), the Savings & Capital
Accumulation Plan (“S-CAP”) and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as interpreted by the
Company. Any deferral elections available to Executive with respect to such
pensionable earnings shall be made prior to the beginning of the year in which
any amounts subject to such elections are earned.”

4.  
The following language is hereby added to the Employment Agreement as new
Section 6.8:

   
“Any term or provision of this Section 6 or elsewhere in the Agreement to the
contrary notwithstanding, the following provisions shall apply to any payments
to be made to Executive pursuant to Section 6.1 on termination by reason of
Permanent Disability, Section 6.3, or Section 6.5(a) (collectively the
“Payments”):

 
(a)   Each Payment to be made on a separate date shall be treated as a separate
Payment for purposes of §409A of the Code.

 
(b)   The aggregate amount of all Payments, if any, payable after March 15 of
the year following the year that includes the date of such involuntary
termination (the “Termination Date”) but before the date that is six months
after the Termination Date (increased by any other amounts of taxable
compensation paid to the Executive during such period that would not have been
paid but for such termination) shall not exceed two times the lesser of (i)
Executive’s Base Compensation on the last day of the year immediately prior to
the year that includes the Termination Date or (ii) the limit in effect under
§401(a)(17) of the Code during the year that includes the Termination Date, as
determined by the Company. Notwithstanding the foregoing, the limits of this
subparagraph (b) (and subparagraph (c) below) shall not apply if on the
Termination Date the Executive is not a “specified employee” as defined in §409A
of the Code. The determination of whether the Executive is a specified employee
shall be made in accordance with the procedures specified in the CNA
Supplemental Employees’ Retirement Plan.

   
(c)   To the extent the Payments payable during the period described in
subparagraph (b) above would otherwise exceed the limit of subparagraph (b),
such Payments shall be reduced to the extent necessary to satisfy the
requirement of subparagraph (b) as determined by the Company, and the amount by
which the Payments are reduced will be paid to Executive in a lump sum, without
interest, on the first business day that is six months after the Termination
Date as determined by the Company. However, if Executive dies during such
period, the limits of subparagraph (b) shall not apply to Payments to the
Executive’s beneficiaries or estate.”

5. Section 1 of the Employment Agreement is hereby deleted and the following is
substituted in its place and stead as Section 1 of the Employment Agreement:

   
“Employment Term. The Company and Executive agree that the Company shall
continue to employ Executive to perform the duties of an Executive Vice
President of the

2



--------------------------------------------------------------------------------



 



   
CNA Insurance Companies for the period commencing on September 1, 2006
(“Effective Date”) and ending on December 31, 2011 or such earlier date as of
which Executive’s employment is terminated in accordance with Section 6 hereof
(said period the “Term”). The covenants set forth in Sections 7 through 14 shall
survive the employment term of this Agreement.”

6.  
The first sentence of Section 3(a) of the Employment Agreement is hereby
deleted, and the following is substituted in its place and stead as the first
sentence of said Section 3(a):

   
“During the Term, the Company shall pay to Executive for the period he is
employed by the Company hereunder, an annual base salary of $650,000.00 for the
portion of the Term from September 1, 2006 through December 31, 2009, and
$700,000 for the portion of the Term from January 1, 2010 through December 31,
2011 (said amounts the “Base Compensation”).”

7.  
Section 6.3(a) of the Employment Agreement is hereby deleted and the following
is substituted in its place and stead as Section 6.3(a) of the Employment
Agreement:

   
“The Company shall pay to Executive severance consisting of the sum of: (i) two
times the Executive’s Base Compensation; and (ii) two times Executive’s Bonus at
target in effect at time of termination. The severance shall be paid in a
lump-sum within 30 days following termination The Company shall also pay the
Executive (i) within 30 days of his termination, his unpaid Base Compensation
prorated to the date of termination; (ii) at the time of the scheduled March
payout date, current year’s prorated Bonus, if any, based upon actual
performance results at the time of said scheduled March payout date as
determined by the Committee and (iii) within 30 days of his termination, unpaid
cash entitlements, if any, earned accrued pursuant to the terms of any
applicable Company plan or program prior to the date of the date of termination
(which unpaid cash entitlements under this Section 6.3(a)(iii) shall not include
any unpaid long-term incentive cash award or other award under the Plan).
Executive agrees to be bound by the covenants set forth herein prior to, as of
and subsequent to the termination date. In addition, Executive shall continue to
participate, at the active employee rates, in such health benefits plans in
which he is enrolled throughout the term of the payments set forth in this
Section 6.3(a), up to a maximum of 24 months, with said period of participation
to run concurrently with any period of COBRA coverage to which Executive may be
entitled. To the extent such health benefit coverage extends beyond the
aforesaid period of COBRA coverage, the difference between the premium paid by
Executive for participation in such health benefit plans and the premium that
would be payable by an employee receiving COBRA coverage shall constitute
taxable income to Executive, and deferred compensation, subject to Section 409A
of the Code, and Executive shall not receive any payment or other benefit in
lieu of such coverage. Other than as set forth in this Section 6.3 (a), the
Company shall have no further obligations to Executive under this Agreement in
the event of a termination of Executive’s employment by the Company Without
Cause or any termination of Executive’s employment by Executive.”

8.  
Section 6.5(a) of the Employment Agreement is hereby deleted and the following
is substituted in its place and stead as Section 6.5(a) of the Employment
Agreement:

   
“If the Company has not made an offer to Executive by to extend his employment
with the Company under a compensation structure substantially similar to the one
provided for in this Agreement and if no such written extension agreement has
been entered into

3



--------------------------------------------------------------------------------



 



   
by November 30, 2011, Executive’s employment shall terminate on January 1, 2012.
Upon the termination of Executive’s employment pursuant to this section, the
Company shall pay Executive severance consisting of: (i) one times the
Executive’s Base Compensation; and (ii) one times Executive’s Bonus at target in
effect at time of termination. The severance shall be paid in a lump-sum within
30 days following termination The Company shall also pay the Executive within
30 days of termination: (i) his unpaid base salary prorated to the date of
termination; (ii) unpaid cash entitlements, if any, earned accrued pursuant to
the terms of any applicable Company plan or program prior to the date of the
date of termination (which unpaid cash entitlements under this Section 6.5
(a) shall not include any unpaid Bonus or any unpaid long-term incentive cash
award or other award under the Plan). In the event of termination of employment
as described in any portion of this Section 6.5, Executive agrees to continue to
be bound by the covenants set forth herein at Sections 7 through 14 subsequent
to the date of such termination for such periods of time as provided for in said
Sections respectively. In addition, Executive shall continue to participate, at
the active employee rates, in such health benefits plans in which he is enrolled
throughout the term of the payments set forth in this Section 6.5 (a), up to a
maximum of 12 months, with said period of participation to run concurrently with
any period of COBRA coverage to which Executive may be entitled. To the extent
such health benefit coverage extends beyond the aforesaid period of COBRA
coverage, the difference between the premium paid by Executive for participation
in such health benefit plans and the premium that would be payable by an
employee receiving COBRA coverage shall constitute taxable income to Executive,
and deferred compensation, subject to Section 409A of the Code, and Executive
shall not receive any payment or other benefit in lieu of such coverage. Other
than as set forth in this Section 6.5 (a), the Company shall have no further
obligations to Executive under this Agreement in the event of a termination of
Executive’s employment by the Company “Failure to Extend Agreement” or any
termination of Executive’s employment by Executive.”

9.  
Except as otherwise expressly provided in this Amendment, all terms and
provisions of the Employment Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have entered into this Amendment effective as of
the date set forth hereinabove.

         
 
 
 
 
 
CONTINENTAL CASUALTY COMPANY  
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Thomas Pontarelli
 
 
 
     
 
 
 
    Thomas Pontarelli
 
 
 
 
 
 
 
Title: Executive Vice President and Chief Administration Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peter W. Wilson  
 
 
 
 
 
 
/s/ Peter W. Wilson  
 
   
 

4